DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the locking tab being parallel to the abutment flap in the first operating position of the first coupling portion, does not reasonably provide enablement for the locking tab being parallel to the abutment flap in the first closed condition of the first coupling portion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification and drawings show the locking tabs are positioned at an oblique angle relative to the abutment flap in all drawings identified as the closed condition and the specification describes the locking tabs as folded in each description of the folded condition.  For purpose of examination on the merits, the examiner interprets claim 7 as if it only recited the locking tab was parallel to the abutment flap in the first operating position.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “free edge” in claim 1 is used by the claim to mean “an fold line,” while the accepted meaning is “an edge defined by a cut line.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi (US 3,368,735).
Regarding claim 17, Levi teaches a tamper-evident container for housing at least one product, said container comprising: a support of sheet material (Fig. 1) defining an internal volume configured for housing at least one product, said support comprising: at least one base P4 (Fig. 5); at least one lateral wall P9 emerging from the base and delimiting, in cooperation with the latter, the internal volume, wherein said at least one lateral wall defines, opposite the base, a free edge (Fig. 2); at least one abutment flap P8 emerging from at least one section of the free edge and at least partly facing the base (Fig. 6), wherein said at least one abutment flap at least partly delimits a passage opening configured for placing in communication the internal volume with the external environment (Fig. 2); at least one closure system, also of sheet material, movable with respect to the support at least between: a closed condition (Fig. 5) of the container in which the closure system is configured for preventing the communication between the internal volume of the support and the external environment; and an open condition of the container (Fig. 2) in which the closure system is configured for allowing the communication between the internal volume and the external environment; at least one separator P7 emerging from the abutment flap in the direction of the base, the separator connecting the abutment flap to the base of the support (Fig. 6), wherein the separator extends into the internal volume of the support for dividing a central zone of the support adapted to receive the product from a peripheral zone of the support (Fig. 2); wherein the at least one lateral wall of the support has at least one air-vent opening 14 configured for allowing, at least in the closed condition of the container (Levi illustrates the opening 14 is wider than the tab that is inserted, so there is fluid communication), the fluid communication between the internal volume and the external environment, wherein the separator is arranged at least partially facing the air-vent opening (Fig. 2).
Regarding claim 18, Levi teaches the abutment flap P8 is extended width-wise starting from the free edge up to an opposite end edge, wherein the separator P7 is integrally joined to the abutment flap at said end edge (Figs. 2 and 6); wherein the separator is extended lengthwise for the entire length of the abutment flap (Fig. 1), to which said separator is integrally joined to define a channel, wherein the channel is placed at a peripheral zone of the support and is configured for allowing the passage of air (Fig. 2).
Regarding claim 19, Levi teaches the separator is configured for dividing the internal volume of the support into a first and a second sub-chamber (Fig. 2); wherein the first sub-chamber defines said at least one central zone of the support and is adapted to receive the product, whereas the second sub-chamber is arranged at a peripheral zone of the support; and wherein the separator comprises at least one through access S1 (Figs. 1-2) configured for placing in fluid communication the first and the second sub-chambers.  Levi teaches the through access is located on an upper end of the separator, so the through access defined on the separator is offset with respect to the air-vent opening.
Regarding claim 20, Levi teaches the at least one air-vent opening is directly in fluid communication only with the second sub-chamber delimited by the channel (Fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 4,830,270) in view of Cargile (US 2007/0170234 A1).
Regarding claim 1, Holmes teaches a tamper-evident container for housing at least one product, said container comprising:  a support of sheet material (Fig. 1) defining an internal volume configured for housing at least one product, said support comprising: at least one base 62; at least one lateral wall 14 emerging from the base and delimiting, in cooperation with the latter, the internal volume, wherein said at least one lateral wall defines, opposite the base, a free edge 63 (Fig. 2); at least one abutment flap 71 emerging from at least one section of the free edge and at least partly facing the base, wherein said at least one abutment flap at least partly delimits a passage opening 63 configured for placing in communication the internal volume with the external environment; at least one closure system, also of sheet material, movable with respect to the support at least between: a closed condition (Figs. 8-10) of the container in which the closure system is configured for preventing the communication between the internal volume of the support and the external environment; and an open condition (Fig. 2) of the container in which the closure system is configured for allowing the communication between the internal volume and the external environment; at least one first coupling portion 74 carried by the closure system; at least one second coupling portion defined on the at least one abutment flap, wherein said second coupling portion comprises at least one through pocket at least partly delimited by at least one undercut portion 61, wherein, at least during a first closed condition of the container, the first coupling portion is movable at least between: a first operating position in which the first coupling portion is disengaged from the second coupling portion (a position between what is shown in Fig. 4 and Fig. 5); and a second operating position in which at least part of the first coupling portion passes through the through pocket and is arranged in the internal volume, engaging the undercut portion (Fig. 10); wherein the first and second coupling portions, in the second operating position of the first coupling portion, are configured for defining a locking condition in which said first and second coupling portions are stably engaged with each other to oppose the passage of the closure system from the closed condition to the open one (col 1 lines 5-8), characterized in that said first coupling portion comprises: at least one central body 78; at least one tab 86 emerging from the central body and which is, at least in the first operating position of the first coupling portion, at least partly facing the undercut portion of the second coupling portion (Fig. 4), wherein said at least one tab, at least during the passage of the first coupling portion from the first to the second operating position, is configured for being folded with respect to the central body to allow the passage of the at least one tab itself and of at least one part of the central body through the through pocket (Figs. 5-7), wherein said at least one tab, in the second operating position of the first coupling portion, is stably engaged with the undercut portion defining the locking condition (Fig. 10).  Holmes teaches that once closed, the container cannot be opened without destroying the integrity of the container (col 1 lines 5-8), but Holmes does not teach a removable portion.  
Cargile teaches an analogous locking container (Figs. 7-13) and teaches providing a perforated line 180 (Fig. 16) on a first coupling portion of the closure system.  This perforated line defines a removable portion configured for being separated from the closure system during a first open condition of the container following the locking condition.  It would have been obvious to one of ordinary skill in the art to modify the structure of Holmes with the perforation of Cargile with the motivation of facilitating opening of the container, as taught by Cargile (0036).  As Holmes teaches that once closed, the container cannot be opened without destroying the integrity of the container (col 1 lines 5-8), this would function as a tamper evident tear line as well.
Regarding claim 2, Holmes teaches the central body has a size smaller than a passage area of the through pocket of the second coupling portion (Fig. 5), wherein the central body, in the first closed condition of the container and in the first operating position of the first coupling portion, faces the through pocket (Fig. 2).
Regarding claim 3, Holmes teaches the at least one tab is integrally joined to the central body by means of a folding edge 90 (Fig. 1) in which the undercut portion of the second coupling portion, during the passage of the first coupling portion from the first to the second operating position, intercepts the tab to allow the folding thereof, at the folding edge, with respect to the central body (Figs. 9-10).
Regarding claim 4, Holmes teaches the tab, in the second operating position of the first coupling portion, defines a respective undercut portion of the first coupling portion itself facing the undercut portion of the second coupling portion (Fig. 10).
Regarding claim 5, Holmes teaches the central body is extended along a development plane while the at least one tab is extended along a respective development plane (Fig. 4), wherein the central body and said tab, at least in the first operating position (a position between what is shown in Fig. 4 and Fig. 5), are parallel to each other, wherein, in the second operating position, the development plane of the at least one tab is tilted with respect to the respective development plane of the central body (Fig. 10).
Regarding claim 6, Holmes teaches the at least one tab comprises a first 86 and a second 88 tab integrally joined to the central body 78 and arranged one opposite the other with respect to the central body itself (Fig. 2), said first and second tabs being configured for being folded with respect to the central body, during the passage of the first coupling portion from the first to the second operating position (Fig. 5); wherein the first and second tabs, in the second operating position of the first coupling portion, define a substantially "C" or "U" shape whose concavity faces the internal volume and/or towards the closure system (Fig. 10).
Regarding claim 7, Holmes teaches the second coupling portion comprises at least one locking tab 61 emerging from the undercut portion, at least partly closing the through pocket; wherein the locking tab, at least in the first operating position of the first coupling portion, lies parallel to the abutment flap (Fig. 3); wherein the locking tab is integrally joined to the undercut portion of the second coupling portion via at least one respective folding edge (Fig. 10).
Regarding claim 8, Holmes teaches the at least one locking tab 61, during the passage of the first coupling portion from the first to the second operating position, is configured for being folded with respect to the undercut portion of the second coupling portion (Figs. 6-7), at least partly in the internal volume of the support to allow the passage of at least part of the first coupling portion; wherein the locking tab, at least in the locking condition, faces the portion of the central body of the first coupling portion arranged in the internal volume of the support (Fig. 10).
Regarding claim 9, Holmes teaches the locking tab 61, at least in the locking condition, is interposed between the through pocket of the second coupling portion and the at least one part of the first coupling portion arranged in the internal volume of the support (Fig. 10).
Regarding claim 10, Holmes is modified with the tear line of Cargile, and Cargile teaches the first coupling portion is engaged with the closure system only by way of at least one weakened portion configured for being broken following an attempt to open the container placed in the locking condition (Fig. 16).
Regarding claim 11, Holmes teaches the first coupling portion comprises a base body 74 integrally joined to the central body 82 by means of a respective folding edge 84 (Fig. 1), wherein the central body of the first coupling portion is foldable with respect to the base body around said folding edge to allow at least one part of the central body itself, during the passage from the first to the second operating position, to pass through the through pocket to be arranged at least partly in the internal volume of the support (Figs. 4-5).
Regarding claim 12, the closure flap 72 of Holmes is modified with the perforated line of Cargile (Fig. 16), and using an interpretation where the section of closure flap 72 that is proximal to the perforated line is the base body, Holmes teaches the first coupling portion, in the second operating position, is engaged with the closure system only by way of the base body, wherein the base body, in the second operating position, is engaged with the closure system only by way of said weakening portion, wherein the base body, in the second operating position, is placed outside the internal volume of the container while the central body and the at least one tab are placed in the internal volume engaging with the second coupling portion (Fig. 8); wherein the removable portion is defined by the base body, by the central body and by the at least one tab of the first coupling portion (Cargile Fig. 1).
Regarding claim 14, Holmes teaches the support comprises at least one intermediate flap emerging from at least one section of the free edge (the short upward projecting flap above fold line 67; Figs. 1-2) and at least partly facing the base, wherein said at least one intermediate flap at least partly delimits a passage opening configured for placing in communication the internal volume with the external environment (Fig. 2); wherein the intermediate flap is configured for being at least partly superimposed on the abutment flap and being interposed, in the closed condition of the container, between a portion of the abutment flap and a portion of the closure system (Figs. 4-5); wherein the intermediate flap has a through opening delimited by a perimeter edge which, at least in the first closed condition and in the first open condition of the container, faces the through pocket of the second coupling portion; wherein said through opening of the intermediate flap being configured for allowing the passage of the first coupling portion, during the passage of the latter from the first to the second operating position, to allow said first engagement portion to pass through the through pocket and engage the undercut portion of the second coupling portion (Figs. 4-9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 4,830,270) in view of Cargile (US 2007/0170234 A1) as applied to claim 1 above, and further in view of Conway (US 2,026,417).  Holmes does not teach the at least one lateral wall of the support has at least one air-vent opening configured for allowing, at least in the closed condition of the container, the fluid communication between the internal volume and the external environment to allow the air present in the internal volume to vent outside the container.  Conway teaches a shipping container and teaches providing openings in the container walls to admit air for the contents (col 1 lines 4-10).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Holmes with air openings in the sidewalls, to include the at least one lateral wall, with the motivation of providing air circulation to the contents of the container.

Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art structures of the claimed arrangement teach insertion tabs extending from an edge of a wall panel.  The prior art does not teach or suggest the claimed severing tamper tab formed within a top wall panel, so do not teach a surrounding through seat structure as recited in claim 13.  Prior art structures of the claimed arrangement do not teach hollow sidewalls, so do not teach a separator as recited in claim 16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for containers teaching various features shared with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734